Judgment unanimously affirmed, with costs. Memorandum: In affirming the judgment herein we would point out that the trial court in its decision stated that it “must construe this ambiguous contract in the light of the parties’ conduct.” Upon its finding of ambiguity in the contract the court admitted parol evidence as to representations of plaintiff’s agent at the time the parties entered into their contractual arrangement. The testimony received does not support defendant’s contention that plaintiff was to have no claim against the defendant in the event of default in payments under conditional contracts assigned. At most it would limit plaintiff’s recovery to the amount of reserve provided in the contract. Such a construction of the contract would be clearly at variance with its terms. The action is not based on any of the individual assignments but rather on the contract itself. By its provisions it was agreed that “in the event of default by the purchaser in the payment of any amount due, whether in whole or in part, then and in such event, * * * we [the defendant] promise to pay to you [the plaintiff] upon demand, the amount remaining unpaid on such paper”. Plaintiff was entitled to recover from the defendant the entire amounts remaining unpaid on the contracts assigned it by defendant pursuant to the agreement of the parties. (Appeal from judgment of Onondaga Trial Term without a jury, in an action for breach of contract.) Present — Williams, P. J., Goldman, Henry, Del Vecchio and Marsh, JJ.